                   Case 21-10457   Doc 5-1   Filed 03/01/21   Page 1 of 16




                                    EXHIBIT A
                                    Proposed Order




DOCS_LA:336191.4
                      Case 21-10457           Doc 5-1       Filed 03/01/21         Page 2 of 16




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11
In re:
                                                                  Case No. 21-10457 (___) Jointly
MOBITV, INC., et al.,1
                                                                  Administered
                                      Debtors.


                    ORDER AUTHORIZING THE RETENTION AND
             APPOINTMENT OF STRETTO AS CLAIMS AND NOTICING AGENT

                    Upon the application (the “Application”)2 of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) for the entry of an order (this “Order”)

authorizing the Debtors to retain and Stretto (“Stretto”) 3 as claims and noticing agent (“Claims

and Noticing Agent”) pursuant to 28 U.S.C. § 156(c), section 105(a) of the Bankruptcy Code,

and Local Rule 2002-1(f) to, among other things, (a) distribute required notices to parties in

interest, (b) receive, maintain, docket, and otherwise administer the proofs of claim filed in these

Chapter 11 Cases, and (c) provide such other administrative services, all as more fully set forth

in the Application; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and this Court having found that

this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court may enter a final

order consistent with Article III of the United States Constitution; and this Court having found

1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.
2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Application.
3
    Stretto is the trade name of Bankruptcy Management Solutions, Inc. and its subsidiaries.



DOCS_LA:336191.4
                    Case 21-10457       Doc 5-1     Filed 03/01/21       Page 3 of 16




that venu
        ue of this pro
                     oceeding and the Appliccation in thiss district is pproper pursuuant to 28 U
                                                                                                U.S.C.

§§ 1408 and 1409; and
                  a this Cou
                           urt having found that thee relief requeested in the Applicationn is in

the best interests of the Debtorss’ estates, th
                                              heir creditorrs, and otherr parties in interest; andd this

Court haaving found that notice of
                                o the Appliication was aappropriate under the ciircumstances and

no other notice need
                   d be provideed; and this Court havinng reviewedd the Application and haaving

heard thee statementss in supportt of the relieef requestedd therein at a hearing bbefore this C
                                                                                               Court

(the “Heaaring”); and this Court having
                                 h      determ
                                             mined that thhe legal andd factual basees set forth iin the

Applicatiion and at th
                     he Hearing establish
                                e         just cause for tthe relief graanted hereinn; and upon all of

the proceeedings had before this Court; and after
                                            a     due delliberation annd sufficientt cause appeearing

therefor,

                   IT IS HEREBY ORDERED
                                O     D THAT:

                   1.   Notwithstaanding the terms of the Engagemennt Agreemennt attached hhereto

as Exhibiit 1, the App
                     plication is approved
                                  a        soleely as set forrth in this Orrder.

                   2.   The Debto
                                ors are autho
                                            orized to retaain Stretto ass Claims andd Noticing A
                                                                                               Agent

effective as of the Petition
                    P        Datee under the terms
                                             t     of thee Engagemennt Agreement, and Streetto is

authorizeed and directed to perfform noticin
                                           ng services and to recceive, mainttain, record,, and

otherwisee administerr the proofs of claim fileed in these C
                                                           Chapter 11 C
                                                                      Cases (if anyy), and all reelated

tasks, all as described
                      d in the App
                                 plication.

                   3.   Stretto shaall serve as th
                                                 he custodiann of court reccords and shhall be designnated

as the au
        uthorized rep
                    pository for all
                                 a proofs off claim filed in these Chaapter 11 Casses (if any) aand is

authorizeed and directed to mainttain official claims regissters for eacch of the Deebtors, to proovide


                                                    2
DOCS_LA:336191.4
                    Case 21-10457       Doc 5-1     Filed 03/01/21       Page 4 of 16




public acccess to everry proof of claim
                                  c     unlesss otherwise oordered by tthe Court, annd to providde the

Clerk witth a certified
                      d duplicate th
                                   hereof upon the request of the Clerkk.

                   4.   Stretto is authorized and directedd to providee an electroonic interfacce for

filing pro
         oofs of claim
                     m and to obtaain a post offfice box or aaddress for thhe receipt off proofs of cllaim.

                   5.   Stretto is authorized
                                   a          to
                                               o take such oother action to comply w
                                                                                   with all dutiees set

forth in th
          he Applicatiion.

                   6.   The Debto
                                ors are autho
                                            orized to com
                                                        mpensate Sttretto in acccordance witth the

terms off the Engageement Agreeement upon the receiptt of reasonabbly detailedd invoices seetting

forth the services pro
                     ovided by Sttretto and thee rates chargged for eachh, and to reim
                                                                                     mburse Strettto for

all reaso
        onable and necessary expenses
                             e        it may incur,, upon the presentationn of approppriate

documen
      ntation, with
                  hout the neeed for Strettto to file feee applicatioons or otherrwise seek C
                                                                                            Court

approval for the com
                   mpensation off its servicess and reimbuursement of iits expenses.

                   7.   Stretto shaall maintain records of aall services showing dattes, categoriies of

services, fees chargeed, and expenses incurreed, and shalll serve montthly invoicess on the Debbtors,

the officce of the United
                   U      States Trustee, counsel
                                          c       for the Debtorrs, counsel for any offficial

committeee monitorin
                   ng the expen
                              nses of the Debtors, annd any partyy-in-interest who specifi
                                                                                        fically

requests service of th
                     he monthly in
                                 nvoices.

                   8.   The partiees shall meeet and confeer in an atteempt to resolve any diispute

which may
      m arise relaating to the Engagementt Agreemennt or monthlyy invoices; pprovided thaat the

parties may
        m seek reso
                  olution of thee matter from
                                            m the Court if resolutionn is not achieeved.




                                                    3
DOCS_LA:336191.4
                    Case 21-10457      Doc 5-1      Filed 03/01/21     Page 5 of 16




                   9.    Pursuant to         03(b)(1)(A) of the Bannkruptcy Coode, the feess and
                                  t section 50

expensess of Stretto under
                     u     this Orrder shall be an administtrative expennse of the Deebtors’ estatees.

                   10.   Stretto maay apply its advance to all prepetitiion invoicess, which advvance

shall be replenished
         r           to
                     t the origin
                                nal advance amount,
                                            a       andd, thereafter, Stretto mayy hold its advvance

under thee Engagemeent Agreemeent during th
                                          he Chapter 111 Cases ass security for the paymeent of

fees and expenses inccurred underr the Engageement Agreeement.

                   11.   The Debto
                                 ors shall ind
                                             demnify Streetto under thhe terms off the Engageement

Agreemeent, as modiffied pursuantt to this Ord
                                             der.

                   12.   Stretto sh
                                  hall not be
                                           b entitled to indemnnification, contributionn, or

reimbursement pursu
                  uant to the Engagemen
                                      nt Agreeme nt for serviices other tthan the serrvices

provided
       d under the Engagemen
                           nt Agreemeent, unless ssuch servicees and the indemnificaation,

contributtion, or reim
                     mbursement th
                                 herefor are approved
                                             a        by the Court.

                   13.   Notwithstaanding anyth
                                              hing to the ccontrary in the Engagem
                                                                                 ment Agreem
                                                                                           ment,

the Deb
      btors shall have no obligation
                          o          to
                                      o indemnify
                                               fy Stretto, oor provide contributioon or

reimbursement to Strretto, for an
                                ny claim or expense
                                            e       thatt is either: ((a) judiciallyy determinedd (the

determin
       nation having become final)
                            f      to haave arisen fr
                                                   from Strettoo’s gross neegligence, w
                                                                                      willful

miscondu
       uct, or fraud
                   d; (b) for a contractual dispute in w
                                                       which the D
                                                                 Debtors allege the breacch of

Stretto’s contractual obligationss if the Cou
                                            urt determinees that indem
                                                                     mnification,, contributioon, or

reimbursement woulld not be permissible
                            p           pursuant too In re Uniteed Artists T
                                                                           Theatre Co.,, 315

F.3d 217 (3d Cir. 2003); or (c)) settled prio
                                            or to a judicial determiination undeer (a) or (b)), but

determin
       ned by this Court,
                   C      after notice
                                n      and a hearing, to be a claim or expense for which Stretto


                                                    4
DOCS_LA:336191.4
                    Case 21-10457      Doc 5-1      Filed 03/01/21      Page 6 of 16




should no
        ot receive in
                    ndemnity, co
                               ontribution, or
                                            o reimburseement under the terms off the Engageement

Agreemeent as modifiied by this Order.
                                O

                   14.   If, before the earlier of
                                                o (a) the enntry of an orrder confirm
                                                                                    ming a chaptter 11

plan in these
        t     Chapteer 11 Casess (that orderr having beccome a finaal order no llonger subjeect to

appeal), or (b) the en
                     ntry of an order
                                o     closing
                                            g these Chappter 11 Casses, Stretto bbelieves thatt it is

entitled to the pay
                  yment of any
                           a   amountts by the Debtors onn account oof the Debbtors’

indemniffication, co
                   ontribution, and/or reim
                                          mbursementt obligationns under tthe Engageement

Agreemeent (as modiffied by this Order),
                                 O       inclu
                                             uding the addvancement oof defense coosts, Stretto must

file an application
        a           th
                     herefor in th
                                 his Court, and
                                            a the Debbtors may noot pay any such amounnts to

Stretto before
        b      the en
                    ntry of an order
                               o     by thiss Court approving the ppayment. T
                                                                            This paragraaph is

intended only to speecify the perriod of time under whicch the Courtt shall have jurisdictionn over

any request for fees and
                     a expensees by Stretto for indemniification, conntribution, oor reimbursem
                                                                                              ment,

and not a provision limiting thee duration off the Debtorrs’ obligatioon to indemnnify Stretto.. All

parties in
         n interest sh
                     hall retain th
                                  he right to ob
                                               bject to anyy demand byy Stretto for indemnificaation,

contributtion, or reim
                     mbursement.

                   15.   The limitaation of liab
                                               bility sectioon in paragrraph 10 of the Engageement

Agreemeent is deemeed to be of no force orr effect withh respect to the services to be provvided

pursuant to this Ordeer.

                   16.   In the event Stretto is unable to pprovide the sservices set oout in this O
                                                                                                   Order,

Stretto will
        w immediaately notify the Clerk and
                                        a the Debttors’ counseel and, uponn approval oof the




                                                    5
DOCS_LA:336191.4
                    Case 21-10457       Doc 5-1     Filed 03/01/21      Page 7 of 16




Court, caause to have all original proofs
                                   p      of claaim and com
                                                          mputer inform
                                                                      mation turneed over to annother

claims an
        nd noticing agent
                    a     with th
                                he advice and
                                            d consent off the Clerk an
                                                                    and the Debtoors’ counsel.

                   17.   The Debto
                                 ors may sub
                                           bmit a separaate retentionn applicationn, pursuant to 11

U.S.C. § 327 and/or any applicaable law, forr work that is to be perrformed by Stretto but iis not

specificaally authorizeed by this Orrder.

                   18.   The Debto
                                 ors and Streetto are authhorized to ttake all actions necessaary to

effectuate the relief granted
                      g       pursu
                                  uant to this Order
                                               O     in acccordance with
                                                                      th the Appliccation.

                   19.   Notwithstaanding any term in the Engagemennt Agreemennt to the conntrary

        ng with regard to paraagraph 15 of
(includin                               o the Engaagement Aggreement), thhe Court reetains

jurisdictiion with resp
                      pect to all maatters arising
                                                 g from or rellated to the iimplementattion of this O
                                                                                                    Order.

                   20.   Notice of the Applicaation as provvided thereinn shall be ddeemed goodd and

sufficientt notice of such
                      s    Applicaation and th
                                             he requiremeents of Bankkruptcy Rulee 6004(a) annd the

Local Ru
       ules are satisfied by such
                                h notice.

                   21.   Notwithstaanding Bank
                                             kruptcy Rulle 6004(h), tthe terms annd conditionns of

this Ordeer are immed
                    diately effecttive and enfo
                                              orceable upoon its entry.

                   22.   Stretto shaall not ceasse providingg claims proocessing serrvices duringg the

Chapter 11 Cases forr any reason,, including nonpayment,
                                             n         , without an order of the Court.

                   23.   In the even
                                   nt of any incconsistency bbetween the Engagemennt Agreemennt, the

Applicatiion and the Order,
                     O      the Order
                                O     shall go
                                             overn.

                   24.   The Debto
                                 ors are autho
                                             orized to takke all actionns necessary to effectuatte the

relief graanted in this Order in acccordance witth the Appliccation.


                                                    6
DOCS_LA:336191.4
                    Case 21-10457       Doc 5-1     Filed 03/01/21      Page 8 of 16




                   25.   This Court retains excclusive jurisddiction with respect to aall matters arrising

from or related
        r       to thee implementaation, interpretation, andd enforcemennt of this Orrder.

Dated: March
       M     __, 20
                  021

                                                 UNITED ST
                                                         TATES BAN
                                                                 NKRUPTCY
                                                                        Y JUDGE




                                                    7
DOCS_LA:336191.4
                   Case 21-10457   Doc 5-1   Filed 03/01/21   Page 9 of 16




                                   Exhibit 1 to Order
                               Engagement Agreement




DOCS_LA:336191.4
DocuSign Envelope ID: 7CC34536-088D-438B-82E3-73F1BE6FC55F
                              Case 21-10457          Doc 5-1       Filed 03/01/21        Page 10 of 16




            Services Agreement
            This Services Agreement (this “Agreement”) is entered into as of February 20, 2021 between
            Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) and MobiTV, Inc. (together with its
            affiliates and subsidiaries, the “Company”).1

            In consideration of the promises set forth herein and other good and valuable consideration, the
            receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

            1. Services
                 (a) Stretto agrees to provide the Company with consulting services regarding (i) legal noticing
                     and maintenance of claims registers, creditor mailing matrices, an electronic platform for
                     filing proofs of claim, and plan solicitation, balloting, disbursements, and tabulation of votes,
                     administrative support in preparation of schedules of assets and liabilities and statements of
                     financial affairs (“Claims Administration, Noticing, and Solicitation Services”); and (ii) crisis
                     communications, claims analysis and reconciliation, contract review and analysis, case
                     research, public securities, depository management, treasury services, confidential online
                     workspaces or data rooms (publication to which shall not violate the confidentiality
                     provisions of this Agreement), and any other services agreed upon by the parties or
                     otherwise required by applicable law, governmental regulations or court rules or orders (all
                     such services collectively, the “Services”).
                 (b) The Company acknowledges and agrees that Stretto will often take direction from the
                     Company's representatives, employees, agents and/or professionals (collectively, the
                     “Company Parties”) with respect to providing Services hereunder. The parties agree that
                     Stretto may rely upon, and the Company agrees to be bound by, any requests, advice or
                     information provided by the Company Parties to the same extent as if such requests, advice
                     or information were provided by the Company.
                 (c) The Company agrees and understands that Stretto shall not provide the Company or any
                     other party with legal advice.

            2. Rates, Expenses and Payment
                 (a) Stretto will provide the Services on an as-needed basis and upon request or agreement of
                     the Company, in each case in accordance with Stretto’s Rate Structure. The Company
                     agrees to pay for reasonable out of pocket expenses incurred by Stretto in connection with
                     providing Services hereunder.
                 (b) Stretto will bill the Company no less frequently than monthly. All invoices shall be due and
                     payable upon receipt. Where an expense or group of expenses to be incurred is expected to
                     exceed $10,000 (e.g., publication notice), Stretto may require advance or direct payment
                     from the Company before the performance of Services hereunder. If any amount is unpaid
                     as of 30 days after delivery of an invoice, the Company agrees to pay a late charge equal to
                     1.5% of the total amount unpaid every 30 days.
                 (c) In the case of a dispute with respect to an invoice amount, the Company shall provide a
                     detailed written notice of such dispute to Stretto within 10 days of receipt of the invoice.


            1
                    The Company shall include, to the extent applicable, the Company, as debtor and debtor in
            possession in any chapter 11 case, together with any affiliated debtors and debtors in possession whose
            chapter 11 cases are jointly administered with the Company's chapter 11 case.


                                                                                                                         1
DocuSign Envelope ID: 7CC34536-088D-438B-82E3-73F1BE6FC55F
                              Case 21-10457          Doc 5-1    Filed 03/01/21      Page 11 of 16




                 (d) The undisputed portion of the invoice will remain due and payable immediately upon
                     receipt thereof. Late charges shall not accrue on any amounts disputed in good faith.
                 (e) The Company shall pay any fees and expenses for Services relating to, arising out of or
                     resulting from any error or omission made by the Company or the Company Parties.
                 (f) The Company shall pay or reimburse any taxes that are applicable to Services performed
                     hereunder or that are measured by payments made hereunder and are required to be
                     collected by Stretto or paid by Stretto to a taxing authority.
                 (g) Upon execution of this Agreement, the Company shall pay Stretto an advance of $10,000.
                     Stretto may use such advance against unpaid fees and expenses hereunder. Stretto may use
                     the advance against all prepetition fees and expenses. Company shall upon Stretto’s
                     request, which request may take the form of an invoice, replenish the advance to the
                     original advance amount. Stretto may also, at its option hold such advance to apply against
                     unpaid fees and expenses hereunder.
                 (h) Stretto reserves the right to make reasonable increases to the Rate Structure on an annual
                     basis effective on the first business day of each year. If such annual increases represent an
                     increase greater than 10% from the previous year's levels, Stretto shall provide 30 days'
                     notice to the Company of such increases.
                 (i) Payments to Stretto under the terms of this Agreement for services rendered, may be
                     remitted by Client using either (or both) of the following methods:

                             Wire Transmission
                             Bank Name – Pacific Western Bank
                             Bank Address – 110 West A Street, Suite 100, San Diego, CA 92101
                             ABA – 122238200
                             Account Number – 1000681781
                             Account Name – Bankruptcy Management Solutions, Inc.

                             Check
                             Stretto
                             Attn: Accounts Receivable
                             410 Exchange, Suite 100
                             Irvine, CA 92602

            3. Retention in Bankruptcy Case
                 (a) If the Company commences a case pursuant to title 11 of the United States Code (the
                     “Bankruptcy Code”), the Company promptly shall file any necessary application with the
                     Bankruptcy Court to retain Stretto to provide the Services. The form and substance of such
                     applications and any order approving them shall be reasonably acceptable to Stretto.
                 (b) If any Company chapter 11 case converts to a case under chapter 7 of the Bankruptcy Code,
                     Stretto will continue to be paid for Services pursuant to 28 U.S.C. § 156(c) and the terms
                     hereunder.

            4. Confidentiality
                 (a) The Company and Stretto agree to keep confidential all non-public records, systems,
                     procedures, software and other information received from the other party in connection
                     with the Services provided hereunder; provided, however, that if any such information was
                     publicly available, already in the receiving party's possession or known to it, independently
                     developed by the receiving party, lawfully obtained by the receiving party from a third party


                                                                                                                     2
DocuSign Envelope ID: 7CC34536-088D-438B-82E3-73F1BE6FC55F
                              Case 21-10457          Doc 5-1      Filed 03/01/21       Page 12 of 16




                     or required to be disclosed by law, then the receiving party shall bear no responsibility for
                     publicly disclosing such information.
                 (b) If either party reasonably believes that it is required to disclose any confidential information
                     pursuant to an order from a governmental authority, (i) such party shall provide written
                     notice to the other party promptly after receiving such order, to allow the other party
                     sufficient time, if possible, to seek any remedy available under applicable law to prevent
                     disclosure of the information; and (ii) such party will limit such disclosure to the extent the
                     such party’s counsel in good faith determines such disclosure can be limited.

            5. Property Rights
            Stretto reserves to itself and its agents all property rights in and to all materials, concepts, creations,
            inventions, works of authorship, improvements, designs, innovations, ideas, discoveries, know-how,
            techniques, programs, systems, specifications, applications, processes, routines, manuals,
            documentation and any other information or property (collectively, “Property”) furnished by Stretto
            for itself or for use by the Company hereunder. The foregoing definition of Property shall include
            any and all data, from any source, downloaded, stored and maintained by Stretto’s technology
            infrastructure. Fees and expenses paid by the Company do not vest in the Company any rights in
            such Property. Such Property is only being made available for the Company's use during and in
            connection with the Services provided by Stretto hereunder.

            6. Bank Accounts
            At the request of the Company or the Company Parties, Stretto shall be authorized to establish
            accounts with financial institutions in the name of and as agent for the Company to facilitate
            distributions pursuant to a chapter 11 plan or other transaction. To the extent that certain financial
            products are provided to the Company pursuant to Stretto's agreement with financial institutions,
            Stretto may receive compensation from such institutions for the services Stretto provides pursuant
            to such agreement.

            7. Term and Termination
                 (a) This Agreement shall remain in effect until terminated by either party: (i) on 30 days' prior
                     written notice to other party; or (ii) immediately upon written notice for Cause (as defined
                     herein). “Cause” means (i) gross negligence or willful misconduct of Stretto that causes
                     material harm to the Company's restructuring under chapter 11 of the Bankruptcy Code, (ii)
                     the failure of the Company to pay Stretto invoices for more than 60 days from the date of
                     invoice or (iii) the accrual of invoices or unpaid Services in excess of the advance held by
                     Stretto where Stretto reasonably believes it likely will not be paid.
                 (b) If this Agreement is terminated after Stretto is retained pursuant to Bankruptcy Court order,
                     the Company promptly shall seek entry of a Bankruptcy Court order discharging Stretto of
                     its duties under such retention, which order shall be in form and substance reasonably
                     acceptable to Stretto.
                 (c) If this Agreement is terminated, the Company shall remain liable for all amounts then
                     accrued and/or due and owing to Stretto hereunder.
                 (d) If this Agreement is terminated, Stretto shall coordinate with the Company and, to the
                     extent applicable, the clerk of the Bankruptcy Court, to maintain an orderly transfer of
                     record keeping functions, and Stretto shall provide the necessary staff, services and
                     assistance required for such an orderly transfer. The Company agrees to pay for such
                     Services pursuant to the Rate Structure.



                                                                                                                          3
DocuSign Envelope ID: 7CC34536-088D-438B-82E3-73F1BE6FC55F
                              Case 21-10457          Doc 5-1     Filed 03/01/21       Page 13 of 16




            8. No Representations or Warranties
            Stretto makes no representations or warranties, express or implied, regarding the services and
            products sold or licensed to the Company hereunder or otherwise with respect to this Agreement,
            including, without limitation, any express or implied warranty of merchantability, fitness or
            adequacy for a particular purpose or use, quality, productiveness or capacity. Notwithstanding the
            foregoing, if the above disclaimer is not enforceable under applicable law, such disclaimer will be
            construed by limiting it so as to be enforceable to the extent compatible with applicable law.

            9. Indemnification
                 (a) To the fullest extent permitted by applicable law, the Company shall indemnify and hold
                     harmless Stretto and its members, directors, officers, employees, representatives, affiliates,
                     consultants, subcontractors and agents (collectively, the “Indemnified Parties”) from and
                     against any and all losses, claims, damages, judgments, liabilities and expenses, whether
                     direct or indirect (including, without limitation, counsel fees and expenses) (collectively,
                     “Losses”) resulting from, arising out of or related to Stretto's performance hereunder.
                     Without limiting the generality of the foregoing, Losses include any liabilities resulting from
                     claims by any third parties against any Indemnified Party.
                 (b) Stretto and the Company shall notify each other in writing promptly upon the assertion,
                     threat or commencement of any claim, action, investigation or proceeding that either party
                     becomes aware of with respect to the Services provided hereunder.
                 (c) The Company's indemnification of Stretto hereunder shall exclude Losses resulting from
                     Stretto's gross negligence or willful misconduct.
                 (d) The Company's indemnification obligations hereunder shall survive the termination of this
                     Agreement.

            10. Limitations of Liability
            Except as expressly provided herein, Stretto's liability to the Company for any Losses, unless due to
            Stretto's gross negligence or willful misconduct, shall be limited to the total amount paid by the
            Company to Stretto for the portion of the particular work that gave rise to the alleged Loss. In no
            event shall Stretto be liable for any indirect, special or consequential damages (such as loss of
            anticipated profits or other economic loss) in connection with or arising out of the Services provided
            hereunder.

            11. Company Data
                 (a) The Company is responsible for, and Stretto does not verify, the accuracy of the programs,
                     data and other information it or any Company Party submits for processing to Stretto and
                     for the output of such information, including, without limitation, with respect to preparation
                     of statements of financial affairs and schedules of assets and liabilities (collectively, “SOFAs
                     and Schedules”). Stretto bears no responsibility for the accuracy and content of SOFAs and
                     Schedules, and the Company is deemed hereunder to have approved and reviewed all
                     SOFAs and Schedules filed on its behalf.
                 (b) The Company agrees, represents and warrants to Stretto that before delivery of any
                     information to Stretto: (i) the Company has full authority to deliver such information to
                     Stretto; and (ii) Stretto is authorized to use such information to perform Services hereunder
                     and as otherwise set forth in this Agreement.
                 (c) Any data, storage media, programs or other materials furnished to Stretto by the Company
                     may be retained by Stretto until the Services provided hereunder are paid in full. The
                     Company shall remain liable for all fees and expenses incurred by Stretto under this

                                                                                                                        4
DocuSign Envelope ID: 7CC34536-088D-438B-82E3-73F1BE6FC55F
                              Case 21-10457          Doc 5-1      Filed 03/01/21       Page 14 of 16




                     Agreement as a result of data, storage media or other materials maintained, stored or
                     disposed of by Stretto. Any such disposal shall be in a manner requested by or acceptable to
                     the Company; provided that if the Company has not utilized Stretto's Services for a period of
                     90 days or more, Stretto may dispose of any such materials in a manner to be determined in
                     Stretto’s sole reasonable discretion, and be reimbursed by the Company for the expense of
                     such disposition, after giving the Company 30 days' notice. The Company agrees to initiate
                     and maintain backup files that would allow the Company to regenerate or duplicate all
                     programs, data or information provided by the Company to Stretto.
                 (d) Notwithstanding the foregoing, if Stretto is retained pursuant to Bankruptcy Court order,
                     disposal of any Company data, storage media or other materials shall comply with any
                     applicable court orders and rules or clerk's office instructions.

            12. Non-Solicitation
            The Company agrees that neither it nor any of its subsidiaries or affiliates shall directly or indirectly
            solicit for employment, employ or otherwise retain as employees, consultants or otherwise, any
            employees of Stretto during the term of this Agreement and for a period of 12 months after
            termination thereof unless Stretto provides prior written consent to such solicitation or retention.

            13. Force Majeure
            Whenever performance by Stretto of any of its obligations hereunder is materially prevented or
            impacted by reason of any act of God, government requirement, strike, lock-out or other industrial
            or transportation disturbance, fire, flood, epidemic, lack of materials, law, regulation or ordinance,
            act of terrorism, war or war condition, or by reason of any other matter beyond Stretto's reasonable
            control, then such performance shall be excused.

            14. Choice of Law
            The validity, enforceability and performance of this Agreement shall be governed by and construed
            in accordance with the laws of the State of California.

            15. Arbitration
            Any dispute arising out of or relating to this Agreement or the breach thereof shall be finally
            resolved by arbitration administered by the American Arbitration Association under its Commercial
            Arbitration Rules, and judgment upon the award rendered by the arbitrators may be entered in any
            court having jurisdiction. There shall be three arbitrators named in accordance with such rules. The
            arbitration shall be conducted in the English language in Irvine, California in accordance with the
            United States Arbitration Act. Notwithstanding the foregoing, upon commencement of any chapter
            11 case(s) by the Company, any disputes related to this Agreement shall be decided by the
            bankruptcy court assigned to such chapter 11 case(s).

            16. Integration: Severability; Modifications: Assignment
                 (a) Each party acknowledges that it has read this Agreement, understands it and agrees to be
                     bound by its terms and further agrees that it is the complete and exclusive statement of the
                     agreement between the parties, which supersedes and merges all prior proposals,
                     understandings, agreements and communications between the parties relating to the
                     subject matter hereof.
                 (b) If any provision of this Agreement shall be held to be invalid, illegal or unenforceable, the
                     validity, legality and enforceability of the remaining provisions shall in no way be affected or
                     impaired thereby.
                                                                                                                        5
DocuSign Envelope ID: 7CC34536-088D-438B-82E3-73F1BE6FC55F
                              Case 21-10457           Doc 5-1        Filed 03/01/21   Page 15 of 16




                 (c) This Agreement may be modified only by a writing duly executed by an authorized
                     representative of the Company and an officer of Stretto.
                 (d) This Agreement and the rights and duties hereunder shall not be assignable by the parties
                     hereto except upon written consent of the other; provided, however, that Stretto may
                     assign this Agreement to a wholly-owned subsidiary or affiliate without the Company's
                     consent.

            17. Effectiveness of Counterparts
            This Agreement may be executed in two or more counterparts, each of which will be deemed an
            original, but all of which shall constitute one and the same agreement. This Agreement will become
            effective when one or more counterparts have been signed by each of the parties and delivered to
            the other party, which delivery may be made by exchange of copies of the signature page by fax or
            email.

            18. Notices
            All notices and requests in connection with this Agreement shall be sufficiently given or made if
            given or made in writing via hand delivery, overnight courier, U.S. Mail (postage prepaid) or email,
            and addressed as follows:

            If to Stretto:            Stretto
                                      410 Exchange, Ste. 100
                                      Irvine, CA 92602
                                      Attn: Sheryl Betance
                                      Tel: 714.716.1872
                                      Email: sheryl.betance@stretto.com

            If to the Company:          MobiTV
                                      _______________________
                                      _______________________
                                         1900 Powell St. 9th Fl.
                                      _______________________
                                          Emeryville CA 94608
                                      _______________________
                                          Attn: CFO (tstevens@mobitv.com
                                          cc: General Counsel (jkomas@mobitv.com)
                                      _______________________

            With a copy to:           _______________________
                                      _______________________
                                      _______________________
                                      _______________________
                                      _______________________




            [THIS SPACE INTENTIONALLY LEFT BLANK]




                                                                                                                   6
DocuSign Envelope ID: 7CC34536-088D-438B-82E3-73F1BE6FC55F
                               Case 21-10457         Doc 5-1   Filed 03/01/21   Page 16 of 16




            IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as of the date
            first above written.


            Stretto




            _____________________________________________
            By:    Travis Vandell

            Title:    Managing Director



            MobiTV, Inc.




            _____________________________________________
            By:    Terri Stevens

            Title:    Chief Financial Officer




                                                                                                           7
